

116 HR 4929 IH: Too Long; Didn’t Read Act of 2019
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4929IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Moulton (for himself, Mr. Meadows, Mr. Trone, Mr. Norman, Mr. Cisneros, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo improve communication from executive agencies to individuals by requiring clear instructions,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Too Long; Didn’t Read Act of 2019 or the TL; DR Act of 2019. 2.Responsibilities of executive agencies (a)In generalBeginning on the date that is not later than 6 months after the date of the enactment of this Act, the head of each agency shall provide, to the extent practicable, at the top of each communication (both hard copy and electronic) that the agency sends to an individual that authorizes or requires such individual to take an action, a clearly marked section that includes—
 (1)the authorized or required action; (2)if a response by the individual is required, optional, or not permitted;
 (3)all deadlines to complete the authorized or required action; (4)how to complete the authorized or required action; and
 (5)the contact information for any agency, or department or office thereof, that can assist or answer questions relating to the authorized or required action.
				(b)Public reports of compliance
 (1)Initial reportNot later than 9 months after the date of the enactment of this Act, the head of each agency shall publish on the plain writing section of the agency’s website, maintained pursuant to section 4(a) of the Plain Writing Act of 2010 (5 U.S.C. 301 note), a report that describes the agency plan for compliance with the requirements of this Act.
 (2)Annual compliance reportNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the head of each agency shall publish on the plain writing section of the website of the agency, maintained pursuant to section 4(a) of the Plain Writing Act of 2010 (5 U.S.C. 301 note), a report on agency compliance with the requirements of this Act.
 (c)Authority of Director of the Office of Management and BudgetThe Director of the Office of Management and Budget may promulgate regulations or develop and issue guidance to implement the requirements under this section.
 (d)Agency definedIn this Act, the term agency has the meaning given the term Executive agency as that term is defined in section 105 of title 5, United States Code. 